650 S.E.2d 816 (2007)
STATE of North Carolina
v.
Lucas Theodoro BORGES.
No. 282P07.
Supreme Court of North Carolina.
August 23, 2007.
Bruce T. Cunningham, Jr., Southern Pines, for Borges.
Robert Montgomery, Special Deputy Attorney General, G. Dewey Hudson, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 644 S.E.2d 250.

ORDER
Upon consideration of the petition filed on the 18th day of June 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of August 2007."